Citation Nr: 1115898	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran, who is the Appellant, had active duty service from January 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied reopening a claim of service connection for lumbosacral strain.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2010, but the Veteran failed to report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  A May 2002 RO rating decision denied reopening of service connection for lumbosacral strain; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for lumbosacral strain has been not received since the May 2002 rating decision.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for lumbosacral strain became final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the May 2002 denial of reopening service connection for lumbosacral strain; therefore, the claim for service connection for lumbosacral strain is not reopened.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated September 2007 and November 2007 the Veteran was informed of the information and evidence necessary to substantiate the claim to reopen service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in September 2007 prior to the initial unfavorable decision in May 2008.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In this case, the September 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.   

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2007 letter was in compliance with the Kent directives.

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in October 2009 with an addendum in November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner and the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be adequate.  Thus, the Board finds that additional examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.  


Reopening Service Connection for Lumbosacral Strain

The Veteran's claim to reopen involves an underlying claim of service connection for lumbosacral strain.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for lumbosacral strain was originally denied in August 1972, which found that the Veteran failed to report for a VA examination.  A subsequent rating decision denied reopening a claim of service connection in May 2002, finding that the additional evidence did not show a nexus or relationship of current low back disability to service.  The Veteran did not file a notice of disagreement regarding that decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  As the decision was not appealed, the May 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 

§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.

The RO denied reopening service connection for lumbosacral strain in the prior final rating decision in May 2002 because the evidence did not show any link between the Veteran's current low back disability and any service-related injury, including no continuous treatment following separation from service.  


A request to reopen service connection for lumbosacral strain was received in August 2007.  The RO denied reopening the claim in a May 2008 rating decision.  The present appeal ensued.  

The additional evidence received since the May 2002 prior final denial regarding the Veteran's lumbosacral strain includes copies of the Veteran's service treatment records, VA treatment records for low back complaints, and VA examination reports.  The Veteran's service treatment records were already of record at the time of the prior final decision; therefore, they are not considered new evidence.  The remainder of the evidence was not previously submitted to agency decision makers and is, therefore, considered new.  

The Board finds that the evidence that is new, VA treatment records and VA examination reports, is not material.  The Veteran's VA treatment records show only current treatment for the low back and do not address the etiology of the Veteran's low back disorder; therefore, the treatment records do not relate to an unestablished fact of nexus to service that is necessary to substantiate the claim for service connection, so are not material.  

While the VA examination reports address the etiology of the Veteran's low back disorder, they do not have any tendency to associate the Veteran's disorder with his active service.  Rather, they reflect negatively on the Veteran's claim.  Without positively associating the Veteran's current low back disability with his active service, the additional evidence does not raise a reasonable possibility of substantiating the claim, so is not material evidence.  


For these reasons, the Board finds that the additional evidence received since the prior final May 2002 rating decision is not new and material, and the claim of service connection for lumbosacral strain is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for lumbosacral strain is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


